
QuickLinks -- Click here to rapidly navigate through this document



GRAPHIC [g398878.jpg]


Exhibit 10.2


            September 8, 2010

VIA HAND DELIVERY

J. William Efcavitch

Re:Separation Agreement and Release

Dear Dr. Efcavitch:

        This letter summarizes the terms of your separation from employment with
Helicos BioSciences Corporation (the "Company") and the separation agreement and
release between you and the Company (the "Agreement"). The purpose of this
Agreement is to establish an amicable arrangement for ending your employment
relationship and to release the Company from any claims. With these
understandings and in exchange for the promises by you and the Company as set
forth below, you and the Company agree as follows.

        1.     Employment Status and Final Payments:

        (a)   Your termination from employment with the Company will be
effective as of September 8, 2010 (the "Termination Date"). As of the
Termination Date, your salary will cease, and any entitlement you have or might
have under a Company-provided benefit plan, program, contract or practice will
terminate, except as required by federal or state law and except with respect to
the Company's group medical and dental plans, which shall be subject to
continuation pursuant to Section 1(c) below. To the extent permitted by and
under the Company's life insurance and long term disability policies, you may be
eligible to elect to extend your coverage under such policies after the
Termination Date at your own cost and expense.

        (b)   As of the Termination Date, you will have been paid all wages
earned but unpaid and will have been paid for all vacation time accrued but
unused as of the Termination Date.

        (c)   The Termination Date shall be the date of the "qualifying event"
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") and
the Company will present you with information on COBRA under separate cover. If
you timely elect continuation of coverage under COBRA, you may continue
participating in the Company's group medical and dental plans in which you are
currently participating ("Group Health Plans") after the Termination Date at
your own premium cost subject to the terms of COBRA.

        2.    Consideration:    In exchange for, and in consideration of, your
full execution of and adherence to this Agreement, and after any applicable
revocation period set forth in Section 12 has expired, the Company agrees to
provide you with a limited waiver under Section 2 of the Employee Noncompetition
Agreement, dated as of September 7, 2004, between you and the Company (the
"Noncompetition Agreement"), whereby pursuant to such limited waiver the Company
shall permit you to accept employment with Affymetrix, Inc. Except with respect
to the limited waiver as set forth in the preceding sentence of this Section 2,
you hereby agree and acknowledge that each of the Employee Non-Disclosure and
Developments Agreement, dated as of September 7, 2004, between you and the

--------------------------------------------------------------------------------




Company and the Employee Noncompetition Agreement, shall remain in full force
and effect in accordance with their respective terms.

        3.     Stock Awards/Change in Control Agreement/Housing and Commuting
Expenses:

        (a)   As set forth in the Helicos BioSciences Corporation Stock Option
and Incentive Plan and your equity incentive agreements with the Company
("Equity Award Agreements"), your options to purchase stock in the Company and
any restricted stock awards that you hold will cease vesting on the Termination
Date. All of your rights and obligations to restricted stock awards and stock
options, including without limitation vesting, exercise and expiration, are
governed by the terms and conditions of the Helicos BioSciences Corporation
Stock Plan and the Equity Award Agreements.

        (b)   You agree that you shall have no further rights under the Change
in Control Agreement between you and the Company dated August 8, 2007 (the
"Change in Control Agreement"), and that as of the Termination Date, the Change
in Control Agreement shall be null and void.

        (c)   You agree that your current monthly housing allowance and
reimbursement of commuting expenses shall terminate as of the Termination Date.

        4.    Release:    In exchange for the limited waiver described in
Section 2, which are in addition to anything of value to which you are entitled
to receive, and other good and valuable consideration, the sufficiency of which
is hereby acknowledged, you and your representatives, agents, estate, heirs,
successors and assigns, absolutely and unconditionally hereby release, remise,
discharge, indemnify and hold harmless the Company Releasees (defined to include
the Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
partners, directors, shareholders/stockholders, officers, employees, attorneys
and/or agents, all both individually and in their official capacities), from any
and all actions or causes of action, suits, claims, complaints, contracts,
liabilities, agreements, promises, torts, debts, damages, controversies,
judgments, rights and demands, whether existing or contingent, known or unknown,
suspected or unsuspected, which arise out of your employment with, change in
employment status with, and/or separation of employment from, the Company. This
release is intended by you to be all encompassing and to act as a full and total
release of any claims, whether specifically enumerated herein or not, that you
may have or have had against the Company Releasees arising from conduct
occurring up to and through the date of this Agreement, including, but not
limited to, any claims arising from any federal, state or local law, regulation
or constitution dealing with either employment, employment benefits or
employment discrimination such as those laws or regulations concerning
discrimination on the basis of race, color, creed, religion, age, sex, sex
harassment, sexual orientation, national origin, ancestry, genetic carrier
status, handicap or disability, veteran status, any military service or
application for military service, or any other category protected under federal
or state law; any claims under the WARN Act; any contract, whether oral or
written, express or implied, including without limitation, any letter offering
employment and any equity award agreement(s); any tort; any claim for equity or
other benefits; or any other statutory and/or common law claim. You not only
release and discharge the Company Releasees from any and all claims as stated
above that you could make on your own behalf or on behalf of others, but also
those claims that might be made by any other person or organization on your
behalf, and you specifically waive any right to recover any damage awards as a
member of any class in a case in which any claim(s) against the Company
Releasees are made involving any matters.

        5.     Waiver of Rights and Claims Under the Age Discrimination in
Employment Act of 1967:

        Since you are 40 years of age or older, you are being informed that you
have or may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

        (a)   in consideration for the limited waiver described in Section 2 of
this Agreement, which you are not otherwise entitled to receive, you
specifically and voluntarily waive such rights and/or claims

2

--------------------------------------------------------------------------------




under the ADEA you might have against the Company Releasees to the extent such
rights and/or claims arose prior to the date this Agreement was executed;

        (b)   you understand that rights or claims under the ADEA which may
arise after the date this Agreement is executed are not waived by you;

        (c)   you are advised that you have at least 45 days within which to
consider the terms of this Agreement and to consult with or seek advice from an
attorney of your choice or any other person of your choosing prior to executing
this Agreement, and you acknowledge that you have not been subject to any undue
or improper influence interfering with the exercise of your free will in
deciding whether to consult with counsel;

        (d)   if you sign this Agreement within less than 45 days of the date of
its delivery to you, you acknowledge that by signing this Agreement that such
decision was entirely voluntary and that you had the opportunity to consider
this Agreement for the entire 45-day period;

        (e)   you have carefully read and fully understand all of the provisions
of this Agreement, and you knowingly and voluntarily agree to all of the terms
set forth in this Agreement;

        (f)    in entering into this Agreement you are not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document; and

        (g)   you acknowledge that you have received a Disclosure Memorandum
describing certain information required under the ADEA.

        6.     Period for Review and Consideration of Agreement:

        (a)   You acknowledge that you were informed and understand that you
have forty-five (45) days to review this Agreement and consider its terms before
signing it.

        (b)   The 45-day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Agreement.

        7.    Accord and Satisfaction:    The limited waiver set forth herein
shall be complete and unconditional payment, settlement, accord and/or
satisfaction with respect to all obligations and liabilities of the Company
Releasees to you, including, without limitation, all claims for back wages,
salary, vacation pay, draws, incentive pay, bonuses, stock and stock options,
commissions, severance pay, reimbursement of expenses, motor vehicle expenses,
moving expenses, any and all other forms of compensation or benefits, attorney's
fees, or other costs or sums.

        8.    Company Files, Documents and Other Property:    You agree that on
or before the Termination Date you will return to the Company all Company
property and materials, including but not limited to, (if applicable) personal
computers, laptops, palm pilots and their equivalent, fax machines, scanners,
copiers, cellular phones, Company credit cards and telephone charge cards,
manuals, building keys and passes, courtesy parking passes, diskettes,
intangible information stored on diskettes, software programs and data compiled
with the use of those programs, software passwords or codes, tangible copies of
trade secrets and confidential information, sales forecasts, names and addresses
of Company customers and potential customers, customer lists, customer contacts,
sales information, sales forecasts, memoranda, sales brochures, business or
marketing plans, reports, projections, and any and all other information or
property previously or currently held or used by you that is or was related to
your employment with the Company ("Company Property"). You represent that you
have not and will not take by download or otherwise any Company Property. You
agree that in the event that you discover any Company Property in your
possession, whether in electronic form or otherwise, after the Termination Date,
you will immediately return such materials to the Company.

3

--------------------------------------------------------------------------------



        9.    No Liability or Wrongdoing:    Nothing in this Agreement, nor any
of its terms and provisions, nor any of the negotiations or proceedings
connected with it, constitutes, will be construed to constitute, will be offered
in evidence as, received in evidence as, and/or deemed to be evidence of, an
admission of liability or wrongdoing by any and/or all of the Company Releasees,
and any such liability or wrongdoing is hereby expressly denied by each of the
Company Releasees.

        10.   Future Conduct:

        (a)    Nondisparagement:    You agree not to make disparaging, critical
or otherwise detrimental comments to any person or entity concerning the
Company, its officers, directors or employees; the products, services or
programs provided or to be provided by the Company; the business affairs,
operation, management or the financial condition of the Company; or the
circumstances surrounding your employment and/or separation of employment from
the Company.

        (b)    Confidentiality of this Agreement:    You agree that you shall
not disclose, divulge or publish, directly or indirectly, any information
regarding the substance, terms or existence of this Agreement and/or any
discussion or negotiations relating to this Agreement, to any person or
organization other than your immediate family and accountants or attorneys when
such disclosure is necessary for the accountants or attorneys to render
professional services. Prior to any such disclosure that you may make, you shall
secure from your attorney or accountant their agreement to maintain the
confidentiality of such matters.

        (c)    Disclosures:    Nothing herein shall prohibit or bar you from
providing truthful testimony in any legal proceeding or in communicating with
any governmental agency or representative or from making any truthful disclosure
required, authorized or permitted under law; provided, however, that in
providing such testimony or making such disclosures or communications, you will
use your best efforts to ensure that this Section is complied with to the
maximum extent possible. Notwithstanding the foregoing, nothing in this
Agreement shall bar or prohibit you from contacting, seeking assistance from or
participating in any proceeding before any federal or state administrative
agency to the extent permitted by applicable federal, state and/or local law.
However, you nevertheless will be prohibited to the fullest extent authorized by
law from obtaining monetary damages in any agency proceeding in which you do so
participate.

        (d)    Future Cooperation:    You agree to cooperate reasonably with the
Company (including its outside counsel) in connection with the contemplation,
prosecution and defense of all phases of existing, past and future litigation
about which the Company believes you may have knowledge or information. You
further agree to make yourself available at mutually convenient times during and
outside of regular business hours as reasonably deemed necessary by the
Company's counsel. The Company shall not utilize this Section 10(d) to require
you to make yourself available to an extent that would unreasonably interfere
with full-time employment responsibilities that you may have. You agree to
appear without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls you as a witness. The Company shall
compensate you at the rate of $200.00 per hour for services provided by you
pursuant to this Section 10(d); provided that the Company shall not be obligated
to compensate you for any time that you could be compelled to expend if you were
subpoenaed by the Company. The Company shall also reimburse you for any
pre-approved reasonable business travel expenses that you incur on the Company's
behalf as a result of your litigation cooperation services, after receipt of
appropriate documentation consistent with the Company's business expense
reimbursement policy.

        11.   Representations and Governing Law:

        (a)   This Agreement sets forth the complete and sole agreement between
the parties and supersedes any and all other agreements or understandings,
whether oral or written. This Agreement

4

--------------------------------------------------------------------------------




may not be changed, amended, modified, altered or rescinded except upon the
express written consent of the Company and you.

        (b)   If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions and parts
thereof of this Agreement are declared to be severable. Any waiver of any
provision of this Agreement shall not constitute a waiver of any other provision
of this Agreement unless expressly so indicated otherwise. The language of all
parts of this Agreement shall in all cases be construed according to its fair
meaning and not strictly for or against either of the parties.

        (c)   This Agreement and any claims arising out of this Agreement (or
any other claims arising out of the relationship between the parties) shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of Massachusetts, without giving effect to
the principles of conflicts of laws of such state. Any claims or legal actions
by one party against the other shall be commenced and maintained in a state or
federal court located in Massachusetts, and you hereby submit to the
jurisdiction and venue of any such court.

        (d)   You represent that you have not been subject to any retaliation or
any other form of adverse action by the Company Releasees for any action taken
by you as an employee of the Company or resulting from your exercise of or
attempt to exercise any statutory rights recognized under federal, state or
local law.

        (e)   You may not assign any of your rights or delegate any of your
duties under this Agreement. The rights and benefits of this Agreement shall
inure to the benefit of the Company's successors and assigns.

        12.    Effective Date:    After signing this letter, you may revoke this
Agreement for a period of seven (7) days following said execution. The Agreement
shall not become effective or enforceable and no payments will be made pursuant
to this Agreement until this revocation period has expired ("Effective Date").

5

--------------------------------------------------------------------------------



        If this letter correctly states the agreement and understanding we have
reached, please indicate your acceptance by countersigning the enclosed copy and
returning it to me.


 
 
Very truly yours,
Helicos BioSciences Corporation
 
 
By:
 
/s/ Ronald A. Lowy


--------------------------------------------------------------------------------

Company Representative

        I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY
AND VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT
RELY ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

Accepted and Agreed to:    
/s/ J. William Efcavitch


--------------------------------------------------------------------------------

J. William Efcavitch
 
 
Date: September 8, 2010

 
 

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

